Citation Nr: 1145344	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-31 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for fungus of the bilateral feet.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for jock itch.

5.  Entitlement to service connection for foot bunion.

6.  Entitlement to a rating higher than 10 percent for the service-connected residuals of duodenal ulcer.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977 and from August 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Sensorineural hearing loss was not manifested to a compensable degree within the first year after discharge from service.

2.  The Veteran has not shown current disabilities manifested by hearing loss, jock itch or foot bunions.

3.  The Veteran's service-connected duodenal ulcer is manifested by continuous moderate symptoms but not by impairment of health manifested by anemia and weight loss or by any qualifying incapacitating episodes.


 
CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

2.  Jock itch disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

3.  Foot bunion disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

4.  A rating of 20 percent, but not more, is warranted for residuals of duodenal ulcer.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114 including Diagnostic Code 7305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice compliant with the VCAA was provided to the Veteran by letters in July 2006, and he had ample opportunity to respond prior to issuance of the September 2006 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was not afforded VA examinations in specific regard to his claims for hearing loss, jock itch or foot bunion, but as explained below he has not presented a prima facie case for service connection for those disabilities and medical examination is accordingly not warranted at this point; see 38 C.F.R. §  3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  He was afforded appropriate examination for the rating claim decided below.  He was also advised of his entitlement to a hearing before a Member of the Board but declined a hearing.

Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and they have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Service Connection Claims

General Legal Criteria Pertaining to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Hearing Loss

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Service treatment records (STRs) from the period 1975-1977 show no complaint of hearing loss, although comparison of audiometer scores from the enlistment examination in November 1974 to the separation examination in November 1977 appears to show some decrement in hearing acuity.  STRs from the period 1979-1992 show that the Veteran was enrolled in the hearing conservation program in October 1988 because of routine exposure to loud noises while assigned to a combat engineer unit, but there is no indication of any actual hearing loss.  In his self-reported Report of Medical  History in February 1992 the Veteran denied history of hearing loss, and comparison of his audiometer scores on separation in February 1992 to those of his enlistment examination in July 1979 does not appear to show any appreciable decrement in hearing acuity.

The file contains no medical or lay evidence of hearing loss manifested to any degree within the first  year after discharge from service, so entitlement to presumptive service connection for sensorineural hearing loss under 38 C.F.R. § 3.309(a) is not shown.

The Board notes at this point that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

In this case there is no evidence the Veteran has a current hearing loss considered disabling within the requirements of 38 C.F.R. § 3.385, or in fact any hearing loss to any degree.  Post-service treatment records are silent in regard to any complaint of hearing loss, and the Veteran has shown no lay evidence of hearing problems other than his complaint of service connection for "hearing."  His claim does not cite when or where the problem began or by whom the problem was treated; it simply states "see SMR" but as noted above the STRs are silent in regard to a hearing problem having been manifested during service.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Existence of current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

In this case, in the absence of any evidence of post-service hearing loss disability, the Board finds the Veteran has not shown a disability for which service connection can be considered; the claim must accordingly be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Service Connection for Jock Itch and Foot Bunion

STRs from the period 1975-1977 show treatment in October 1977 for itching "all over" for 30 days, attributed to using a new brand of soap; the clinical impression was pruritis but his separation examination in November 1977 noted clinical evaluation of the skin as "normal."  STRs from the period 1979-1992 show treatment for a rash in the groin in March 1983.  However, in his self-reported Report of Medical History in February 1992 the Veteran denied history of skin disease, and his separation physical examination in February 1992 showed clinical evaluation of the skin as "normal."

In regard to foot bunion, STRs from the period 1975-1977 show no complaint of foot problems and the separation examination in November 1977 noted clinical evaluation of the feet as "normal."  STRs from the period 1979-1992 show treatment for left foot pain in August 1979 and December 1979; he was treated for a corn on his left great toe in August 1982 and stress fracture of the left foot in December 1983.  He was treated for left foot injury in January 1986, attributed to deltoid tendonitis.  However, in his self-reported Report of Medical History in February 1992 the Veteran denied history of foot trouble, and his separation physical examination in February 1992 showed clinical evaluation of the feet as "normal."

Post-service treatment records are silent in regard to any current rash or other skin disorder in the groin area, and are also silent in regard to any complaint of foot bunion.  The Veteran simply stated in his claim for service connection "see SMR" although as noted above STRs do not support his contention that the claimed disorders existed during service.  The Veteran has not specified where and when the claimed current disorders were manifested or treated, or how the current disorders (if any) have been diagnosed.

As noted above, in the absence of a proof of present disability there is no claim. Brammer, 3 Vet. App. 223, 225.   There is no medical evidence in this case of current disabilities manifested by jock itch or by foot bunion on which a claim can be based; Degmetich, 104 F.3d 1328.  Further, there is no lay evidence of current disabilities.  The Board accordingly finds the Veteran has not shown disabilities for which service connection can be considered; the claims must accordingly be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 



Evaluation of Residuals, Duodenal Ulcer

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

An increase cannot be assigned prior to being clinically established.  38 C.F.R. § 3.400.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Duodenal ulcers are rated under the criteria of 38 C.F.R. § 4.114 (schedule of ratings - digestive disorders), Diagnostic Code (DC) 7305 (ulcer, duodenal).  The rating criteria of DC 7305 are as follows:

A rating of 10 percent is assigned for mild disability with symptoms recurring once or twice yearly.

A rating of 20 percent is assigned for moderate disability with recurring episodes of severe symptoms two or three times per year averaging 10 days in duration, or with continuous moderate manifestations.

A rating of 40 percent is assigned for moderately severe disability, with symptoms less than severe but with impairment of health manifested by anemia and weight loss; or, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.

A rating of 60 percent is assigned for severe disability, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melana, with manifestations of anemia and weight loss productive of definite impairment of health. 

The term "incapacitating episode" is not explained after DC 7305.  However, notes after DCs 7345 and 7354 in the same section explain that "incapacitating episodes" in conjunction with those DCs means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician, and the same definition is used consistently throughout the rating schedule wherever "incapacitating episodes" are cited (e.g., 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome).  The Board will accordingly apply the same definition in conjunction with DC 7305.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in any increased rating claim the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 




Analysis

Historically, service connection for duodenal ulcer was granted by a rating decision in January 1978.  The Veteran submitted the instant request for increased evaluation in August 2005.

Of note, during the course of the appeal the RO granted a separate rating for the abdominal scar associated with the duodenal ulcer.  The Veteran did not appeal either the disability rating or the effective date assigned, and the Board will accordingly not consider the scar in the discussion below.

The Veteran presented to Lakeview Community Hospital in April 2005 complaining of upper abdominal discomfort and vomiting after eating.  He reported vomiting immediately after eating followed by severe heartburn 4-5 hours later.  He also complained of slow digestion.  He endorsed some constipation but denied diarrhea, significant weight loss, melana or hematochezia.  The clinical impression was persistent upper abdominal discomfort with nausea and vomiting after eating.  Ultrasound of the abdomen in April 2005 was normal, but subsequent fiberoptic endoscopy by the same provider in May 2005 found esophagitis, severe general gastritis and hiatal hernia.  Also, laboratory diagnostics in May 2005 were positive for helicobacter pylori.

In June 2005 the Veteran presented to a physician complaining of nausea almost daily with occasional vomiting.  In July 2005 he complained of continued stomach problems including reflux-like symptoms with regurgitation; the physician recommended a gastric emptying scan.  The Veteran thereafter had a gastric emptying scan at Southeast Alabama Medical Center in July 2005, which was normal.

The Veteran had a VA examination of the stomach and duodenum in July 2006 in which he reported postprandial frequency.  He currently took two kinds of medication.  He denied dumping syndrome but endorsed occasional constipation and occasional colic with gas.  He reported weight gain.  The Veteran complained of frequent pain and tenderness in the abdomen, precipitated by eating too fast or eating spicy foods.  There were no signs of anemia.  The Veteran denied circulatory disturbance after meals, weakness, fainting or hypoglycemic reactions.  He denied episodes of colic, distention, nausea or vomiting but endorsed occasional gas with burping.  Upper gastrointestinal series (UGI) showed an impression of esophageal reflux with reflux esophagitis, mild esophageal dysfunction and mild duodenitis.  The examiner diagnosed esophageal reflux with esophagitis and duodenitis and delayed emptying of barium enema from UGI.   

The Veteran had a VA esophagogastroduodenoscopy (EGD) in September 2006 due to chief complaint of abdominal pain, nausea and vomiting every day for the past three years.  There was no pre-operative complaint of hematemesis or melena, appetite was good, bowels were regular, and there was no loss of weight.  The findings of the EGD are not of record, but were subsequently characterized by VA examiners as having been normal.

In his substantive appeal, received in September 2008, the Veteran asserted he continued to vomit after meals and to experience severe stomach pain.  He attached a letter from his wife asserting that she had been married to the Veteran since service and had always known him to complain of stomach pain and nausea.

The Veteran had another VA examination of the stomach and duodenum in September 2008.  The examiner noted the EGD in September 2006 had been normal.  The Veteran complained of constant pain in the upper abdomen, worse at night.  He also reported regurgitation after every meal, and also reported that after every meal he would vomit approximately one-third of the food.  He denied blood in the vomit.  He endorsed constipation but denied diarrhea.  He reported his weight had been stable and his appetite good.  He denied dysphagia.  Physical examination showed tenderness in the epigastrium but no abdominal rigidity, guarding, distention or organomegaly; bowel sounds were normal, there was no adenopathy and the Veteran was not anemic.  Diagnostics were positive for helicobacter pylori screen; UGI showed minimal gastroesophageal reflux but was otherwise normal.  The examiner diagnosed residuals of post-selective vagotomy, duodenotomy and oversewing of the duodenal ulcer, with gastroesophageal reflux disease (GERD).

The Veteran presented to the VA primary care clinic (PCC) in September 2008 complaining of stomach pain with vomiting after every meal.  He endorsed constipation.  Clinical examination showed tenderness to palpation but no guarding.  The clinical impression was abdominal pain possibly due to helicobacter pylori.    The Veteran presented again to the VA ambulatory care clinic in November 2008 complaining of stomach pain with nausea and vomiting after eating.  In December 2008 he presented to the VA PCC complaining of sharp abdominal pain when bending or leaning.  

The Veteran's wife submitted a letter in April 2009 stating the Veteran had tried many medications for his stomach symptoms with minimal relief.  She stated the Veteran was totally unable to work due to constant illness with vomiting after meals, indigestion, heartburn and pain from the stomach to the back. 

The Veteran had a VA medical examination in April 2009 in which he complained of constant generalized abdominal soreness and constant vomiting, constipation and heartburn.  He stated that everything he ate caused nausea or vomiting.  He reported his weight was stable and that medications provided some relief although he still had daily symptoms as described above.  He also reported having been treated several times for helicobacter pylori and stated he still had symptoms thereof including abdominal pain, cramping, nausea, vomiting and heartburn.  Physical examination was significant only for sluggish bowel sounds.  UGI revealed minimal gastroesophageal reflux with no ulcerations and CT scan of the abdomen was normal.  The examiner's diagnosis in relevant part was minimal gastroesophageal reflux and chronic abdominal strain.

On review of the evidence above the Board finds the Veteran's disability picture from his duodenal ulcer approximates continuous moderate symptoms.  On examination the Veteran has had only mild or minimal GERD and/or abdominal tenderness, and diagnostics such as EGC and CT have confirmed only minimal to mild reflux.  However, the Veteran has complained of constant symptoms such as vomiting, constipation, diarrhea and pain; a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Veteran's account is corroborated by the Veteran's wife, who as a layperson can provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Because the lay evidence competently and credibly shows nearly continuous manifestations which is one of the alternative criteria for a 20 percent rating under DC 7305, the Board finds a 20 percent rating is warranted for the disability.

The Board has considered whether a rating higher than 20 percent is warranted, but the evidence in this case does not show impairment of health manifested by anemia and weight loss (neither anemia nor weight loss is established by the record), and also does not show any qualifying incapacitating episodes.  Thus, neither of the alternative criteria for a 40 percent rating is met.  Similarly, although the Veteran subjectively complains of severe pain only partially relieved by standard therapy, the evidence does not show recurrent hematemesis or melana with manifestations of anemia and weight loss productive of definite impairment of health to warrant a 60 percent rating.  Further, the criteria for evaluation higher than 20 percent were not met during any distinct period during the course of the appeal, so "staged ratings" are not for application.  Hart, 21 Vet. App. 505.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the Veteran's symptoms are described by the schedular criteria and referral for extraschedular consideration under 38 C.F.R. § 3.321 is not warranted.  Thun, id.

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96 (August 16, 1996); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  When the issue of entitlement to a TDIU rating arises in connection with an appeal in an increased rating case, the Board is not precluded from issuing a final decision on the issue of increased schedular rating and remanding the extraschedular-rating or TDIU-rating issue to the RO.  VAOGCPREC 6-96.  In this case, the Veteran and his wife contended in letters to VA that he is unable to work solely due to symptoms associated with the service-connected duodenal ulcer, and the Veteran made the same contention during VA psychiatric treatment sessions.  The Board accordingly finds a claim for TDIU has been raised by the issue on appeal, and that issue is addressed in the Remand below.  

In sum, the Board has found that a rating of 20 percent, but not more, is warranted for the service-connected duodenal ulcer disability on appeal.  His appeal is accordingly granted to that extent.

The benefit of the doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.

  
ORDER

Service connection for hearing loss is denied.

Service connection for jock itch is denied.

Service connection for foot bunion is denied.

A rating of 20 percent for the service-connected duodenal ulcer is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds additional development is required before the claims for service connection for sinus disorder and for bilateral foot fungus can be adjudicated.  The Veteran has presented lay evidence in the form of a letter from his wife asserting the Veteran has complained of sinusitis and of foot fungus ever since active service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms).  Because the Veteran has not yet been afforded a VA examination in regard to those claimed disabilities, the Board finds he should be afforded an examination to determine whether he has current disabilities that are etiologically related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As noted above, the Board has found the issue of entitlement to a TDIU is raised by the claim for increased rating for duodenal ulcer.  The Veteran does not meet the schedular criteria for assignment of a TDIU under 38 C.F.R. § 4.16(a) (one service-connected disability rated at 60 percent or more, or one service-connected disability rated at 40 percent and additional service-connected disabilities bringing the combined rating to 70 percent or more).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled; therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

The RO considered and rejected extraschedular consideration under 38 C.F.R. § 3.126.  However, the effect of a service-connected disability appears to be measured differently for purposes of extraschedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Section 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable; see VAOPGCPREC 6-96.  Because the question of extraschedular consideration under 38 C.F.R. § 4.16(b) has not been considered in the first instance by the RO, remand is required to preclude prejudice to the Veteran.  VAOPGCPREC 6-96, citing Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present sinusitis and/or foot fungus.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present sinusitis or foot fungus as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder(s) are incurred in or due to active service.  

The rationale for all opinions expressed should be provided.

2.  The RO or AMC should also consider in the first instance whether the service-connected duodenal ulcer renders the Veteran unemployable and thus warrants referral to the Director, Compensation and Pension Services, for extraschedular consideration under the criteria of 38 C.F.R. § 4.16(b).   

3.  Then, the RO or the AMC should readjudicate the issues of service connection for sinusitis and foot fungus and entitlement to a TDIU.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant and his representative a supplemental statement of the case and afford her the requisite opportunity to respond before the case is returned to the Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the appellant until she is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



  
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


